Title: To Thomas Jefferson from Nathaniel Alexander, 14 July 1807
From: Alexander, Nathaniel
To: Jefferson, Thomas


                        
                            Sir
                     
                            Executive Department.Raleigh N. Carolina July 14h. 1807
                        
                        At the request of Capt. Calvin Jones of the Wake troop of Calvary I have the pleasure of transmiting to you
                            certain resolutions, entered into by said troop expressive of their feelings on a certain extraordinary occurrence:
                            together with an address from Capt. Jones on behalf of his troop making a tender of their services under certain
                            circumstances
                  I am Sir with high respect and consideration Your Most Obedt
                        
                            Nat. Alexander
                     
                        
                    